DANA, Justice, with whom ROBERTS and CLIFFORD, Justices,
join, dissenting.
[¶ 9] I respectfully dissent. The Court acknowledges that the clerk’s office and the Superior Court “were responsible for the next step in the process,” yet charges Forbes, a pro se party, with knowledge of an obligation to take some unspecified action to prosecute his appeal. It bases this responsibility on the general duty of parties to pursue their rights with diligence, supported by the purpose of the small claims procedure to secure the just, speedy, and inexpensive determination of every action. In fact, the Rules of Small Claims Procedure are to be “construed to secure the just, speedy, and inexpensive determination of every action in a simple and informal way.” M.R.S.C.P. 1 (emphasis added). The Court’s emphasis on the “speedy” resolution of claims, together with its omission of the Rule’s “simple and informal” mandate, leads it to a result that is far from “just.”
[¶ 10] In fact, the circuitous path that must be followed to come to the realization that Rule 41(b) applies in these circumstances would challenge even experienced civil practitioners. Starting with Small Claims Rule 11(d)(2), we learn that appeals from a judgment of the District Court in a small claims action in which a jury trial is demanded “shall be tried to a jury by the Superior Court in accordance with Rule 80L of the Maine Rules of Civil Procedure.” By toning to Rule 80L(c)(5), we discover that M.R.Civ.P. 41 applies to jury trials de novo in small claims appeals, “so far as applicable.”- Next, in order to determine whether Rule 41(b), which speaks in terms of inaction by a plaintiff, is in fact applicable to a small claims appeal brought by a defendant, it is necessary to go outside the Rules and glean from our decisions in West Point-Pepperell, Inc. v. State Tax Assessor, 1997 ME 58, 691 A.2d 1211, and Leadbetter Int’l Trucks, Inc. v. State Tax Assessor, 483 A.2d 1226 (Me. 1984), that perhaps the term “plaintiff’ as used in Rule 41(b) does not always mean “plaintiff’ in the literal sense of the word. It is difficult to imagine a procedure more remote from the goals of simplicity and informality than the convoluted course required to be followed here in order to determine Rule 41(b)’s applicability.
[¶ 11] A pro se party who has complied with the requirements of the rules and reasonably has placed the responsibility for the next step in the proceedings in the hands of the court, in my opinion, has demonstrated the good cause necessary to prevent dismissal pursuant to M.R.Civ.P. 41(b). Holding pro se litigants involved in small claims actions to the technical requirements of Rule 41(b) in circumstances where the court system has failed to fulfill its own responsibilities defeats the goal of providing a litigant-friendly procedure to resolve small claims disputes. I would therefore vacate the judgment of the Superior Court.